RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
Joseph L. Schwartz, Esq. (JS-5525)
Headquarters Plaza, One Speedwell Avenue
Morristown, New Jersey 07962-1981
Telephone: (973) 538-0800
Facsimile: (973) 538-1984
jschwartz@riker.com

Subchapter V Trustee

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY

In re:                                                Case No. 20-12093(VFP)

Monsey One Inc.,                                      Chapter 11

                                                      Hearing Date: January 28, 2021
                                       Debtor.
                                                      Honorable Vincent F. Papalia, U.S.B.J


                                  ADJOURNMENT REQUEST


1.       I, Joseph L. Schwartz,

         ☒      am the Subchapter V Trustee,

         ☐      am self represented,

         and request an adjournment of the following hearing for the reason set forth below.

         Matters: Confirmation Hearing [Docket No. 71]

         Hearing Re: Motion to Expunge/Reduce/Modify/Object to Claims [Docket No. 75]

         Current hearing date and time:          January 28, 2021 at 11:00 a.m.

         New date requested:                     February 11, 2021, or first available date

         Reason for adjournment request:         Mr. Schwartz has to attend a mediation in a different
         bankruptcy case, which is also scheduled for January 28, 2021.
2.      Consent to adjournment:

        ☒ I have the consent of all parties.   ☐ I do not have the consent of all parties (explain
                                               below):

I certify under penalty of perjury that the foregoing is true.


Date: January 25, 2021                                           /s/Joseph L. Schwartz

COURT USE ONLY:

The request for adjournment is:


☐
X Granted                                         2/25/2021 @ 11am
                               New hearing date: ___________________ ☐ Peremptory


☐ Granted over objection(s) New hearing date: __________________               ☐ Peremptory


☐ Denied


            IMPORTANT: If your request is granted, you must notify interested
            parties who are not electronic filers of the new hearing date.

5245726v1




                                                  2
